DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicants reply filed on 9/2/22 is acknowledged.
Claims 1-5, and 12-14 remain canceled.
Claims 6-11 and 15-26 are pending and considered on the merits.

Information Disclosure Statement
Applicant’s IDS submitted 9/2/2022 has been acknowledged and considered. A signed copy is attached hereto.

Rejections Withdrawn
	Rejection of claims 6-11, 15-26 under 35 U.S.C. 103 as being unpatentable over Ott (Ann Oncol. 2017;28(5):1036-1041., published 2/7/2017) in light of Wiggington (WO2016201051A1) and Macrogenics (MacroGenics_2016_RnD_Day_-_FINAL_website_download_.pdf, accessed 05/17/2021 from http://web.archive.org/web/20210517161118/http://ir.macrogenics.com/static-files/a35326eb-2be4-4859-837e-bb0b4f3a7da0) is withdrawn in view of Applicant’s arguments.

New Grounds of Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-11, 15-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ott (Ann Oncol. 2017;28(5):1036-1041., published 2/7/2017, of record) further in view of Wiggington (WO2016201051A1, published 12/15/2016, of record).
	Ott teaches a method of treating patients with advanced anal carcinoma, comprising administration of an anti-PD-1 antibody.
Ott does not teach the administration of an anti-PD-1 antibody comprising the CDRs recited in instant claim 6, the VH recited in instant claims 15 and 19, the VL recited in instant claims 17 and 19, the heavy chain recited in instant claims 16 and 20, or the light chain recited in instant claims 18 and 20. Nor does Ott teach the frequencies of anti-PD-1 antibody administration of claims 7-11. Ott does not teach the fixed doses of anti-PD-1 antibody of claims 24-26, or the frequencies of administration of claims 24-26.
These deficiencies are made up for by Wiggington.
Wiggington teaches a method of treating endometrial cancer, breast cancer, gastric cancer, prostate cancer, uterine cancer, ovarian cancer, colon cancer, adrenal carcinoma, non-small cell lung cancer, head and neck cancer, laryngeal cancer, liver cancer, renal cancer, glioblastoma, or pancreatic cancer in which HER2/neu is expressed (claim 15). The treatment comprises administration of Variant Chimeric 4D5 antibody followed at least 24 hours later of an anti-PD-1 antibody (claim 2). Since the method is for treating cancer (page 16, [0030], claim 1), the amounts administered are therapeutically effective.
Wiggington also teaches that the anti-PD-1 antibody that is administered, include PD-1 mAb 6-ISQ.  As disclosed in Wiggington paragraph [199], the PD-1 mAb 6-ISQ is comprised of SEQ ID NO:88, which comprises CDR sequences that are the same as instant SEQ ID  NOs:6-8, and is the same as instant SEQ ID NO:2. Below is an alignment of instant SEQ ID NO:2, (Qy, the CDR-Hs of claims 1, are underlined) and SEQ ID NO:88 of Wiggington:
Qy          1 QVQLVQSGAEVKKPGASVKVSCKASGYSFTSYWMNWVRQAPGQGLEWIGVIHPSDSETWL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVQSGAEVKKPGASVKVSCKASGYSFTSYWMNWVRQAPGQGLEWIGVIHPSDSETWL 60

Qy         61 DQKFKDRVTITVDKSTSTAYMELSSLRSEDTAVYYCAREHYGTSPFAYWGQGTLVTVSSA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DQKFKDRVTITVDKSTSTAYMELSSLRSEDTAVYYCAREHYGTSPFAYWGQGTLVTVSSA 120

Qy        121 STKGPSVFPLAPCSRSTSESTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSSG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 STKGPSVFPLAPCSRSTSESTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSSG 180

Qy        181 LYSLSSVVTVPSSSLGTKTYTCNVDHKPSNTKVDKRVESKYGPPCPPCPAPEFLGGPSVF 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 LYSLSSVVTVPSSSLGTKTYTCNVDHKPSNTKVDKRVESKYGPPCPPCPAPEFLGGPSVF 240

Qy        241 LFPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWYVDGVEVHNAKTKPREEQFNSTYR 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 LFPPKPKDTLMISRTPEVTCVVVDVSQEDPEVQFNWYVDGVEVHNAKTKPREEQFNSTYR 300

Qy        301 VVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAKGQPREPQVYTLPPSQEEMTKN 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 VVSVLTVLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAKGQPREPQVYTLPPSQEEMTKN 360

Qy        361 QVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSRLTVDKSRWQEGN 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 QVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSRLTVDKSRWQEGN 420


Qy        421 VFSCSVMHEALHNHYTQKSLSLSLG 445
              |||||||||||||||||||||||||
Db        421 VFSCSVMHEALHNHYTQKSLSLSLG 445

	As disclosed in Wiggington paragraph [198], the PD-1 mAb 6-ISQ is comprised of SEQ ID NO:87, which comprises CDR sequences that are the same as instant SEQ ID  NOs:9-11, and is the same as instant SEQ ID NO:3. Below is an alignment of instant SEQ ID NO:3, (Qy, the CDR-Ls of claims 1, are underlined) and SEQ ID NO:87 of Wiggington:

Qy          1 EIVLTQSPATLSLSPGERATLSCRASESVDNYGMSFMNWFQQKPGQPPKLLIHAASNQGS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EIVLTQSPATLSLSPGERATLSCRASESVDNYGMSFMNWFQQKPGQPPKLLIHAASNQGS 60

Qy         61 GVPSRFSGSGSGTDFTLTISSLEPEDFAVYFCQQSKEVPYTFGGGTKVEIKRTVAAPSVF 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GVPSRFSGSGSGTDFTLTISSLEPEDFAVYFCQQSKEVPYTFGGGTKVEIKRTVAAPSVF 120

Qy        121 IFPPSDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 IFPPSDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLS 180

Qy        181 STLTLSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 218
              ||||||||||||||||||||||||||||||||||||||
Db        181 STLTLSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 218

Wiggington teaches a method of treating a variety of cancers comprising administration of anti-PD-1 antibodies ([00279]). 
Wiggington teaches that this antibody is humanized ([00126, lines 14-15; [00197]).
Regarding claim 22, Wiggington teaches the use of single-chain antibodies, Fab fragments, Fab’ fragments, Fv fragments, scFvs and diabodies ([0077], lines 1-10).
Wiggington teaches administering the PD-1 antibody at a dose of 1 mg/kg, 3 mg/kg, and 10 mg/kg ([00297]). Wiggington also teaches fixed doses between 50 mg to 500 mg ([00298]). Wiggington also teaches the use of doses of 1 mg/kg, 3 mg/kg, 10 mg/kg or a flat dose of 200 mg/kg every three weeks (paragraph [00304]; claim 10).
Wiggington further teaches intraveneous administration (paragraph 291, paragraph 284).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify the method of Ott with the anti-PD-1 antibody and dosing of Wiggington and administer a dose of 1 mg/kg every two weeks, 3 mg/kg every two weeks, 3 mg/kg every 4 weeks, 10 mg/kg every two weeks, 10 mg/kg every four weeks, 375 mg once every 3 weeks, 500 mg once every 4 weeks, and 750 mg once every 4 weeks of PD-1 mAb 6-ISQ to subjects with anal cancer (meeting the limitations of instant claims 6-11, 15-23). 
By treating such subjects with, PD-1 mAb 6-ISQ, they would achieve the predictable result of administering an effective anal cancer treatment, as taught by Ott. Wiggington teaches the use of PD-1 mAb 6-ISQ as an anti-PD-1 antibody in treating a variety of cancers. Ott teaches the use of an anti-PD-1 antibody in treating anal cancer. Therefore PD-1 mAb 6-ISQ is an effective substitute for the anti-PD-1 antibody in the method of Ott, and by treating a subject with anal cancer with PD-1 mAb 6-ISQ, one of ordinary skill would have a reasonable expectation of therapeutic efficacy. 
Therefore, the administration of PD-1 mAb 6-ISQ to subjects with anal cancer in a manner comprising the limitations of instant claims 6-11, 15-23 would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, absent unexpected results.
Regarding claims 7-11, and 24-26, Wiggington teaches a dose of 1 mg/kg, 3 mg/kg, 10 mg/kg or a flat dose of 200 mg/kg every three weeks (paragraph [00297]; paragraph [00304]; claim 10); fixed doses between 50-500 mg ([00298]); and a dosage regimen of 200 mg every three weeks. As noted by Wiggington paragraphs [00293]-[00294], dosage and frequency of administration will depend on the individual subject and that subject’s medical history and can be determined by standard clinical techniques and the scheduling of such dose regimens can be optimized by the skilled oncologist. Thus it would be obvious to modify the modified method of treating anal cancer of Ott, and Wiggington by administering PD-1 mAb 6-ISQ at a flat dose of 375 mg once every three weeks, 500 mg every four weeks or 750 mg every four weeks, in order to determine an effective dose and to obtain a simpler administration regime that does not vary from patient to patient. 
Therefore, the administration of an PD-1 mAb 6-ISQ at a dose of 1 mg/kg every two weeks, 3 mg/kg every two weeks, 3 mg/kg every 4 weeks, 10 mg/kg every two weeks, 10 mg/kg every four weeks, 375 mg once every 3 weeks, 500 mg once every 4 weeks, and 750 mg once every 4 weeks to subjects with anal cancer would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, absent unexpected results.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 6, 15-21, and 23 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10577422 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
The U.S. patent claims an anti-PD-1 antibody comprising a VH comprising SEQ ID NO: 147, which comprises CDR sequences of instant SEQ ID NOs: 6-8. Below is an alignment of instant SEQ ID NOs:6-8, and SEQ ID NO:147 of the U.S. patent:

    PNG
    media_image1.png
    143
    738
    media_image1.png
    Greyscale

The U.S. patent claims an anti-PD-1 antibody comprising a VL comprising SEQ ID NO: 153, which comprises CDR sequences of instant SEQ ID  NOs: 9-11. Below is an alignment of instant SEQ ID NOs:9-11, and SEQ ID NO:153 of the U.S. patent:

    PNG
    media_image2.png
    167
    745
    media_image2.png
    Greyscale

	SEQ ID NO: 266 of the U.S. patent is identical to instant SEQ ID NO: 2.
	SEQ ID NO: 264 of the U.S. patent is identical to instant SEQ ID NO: 3.
	SEQ ID NO: 153 of the U.S. patent is identical to instant SEQ ID NO: 5.
	SEQ ID NO: 147 of the U.S. patent is identical to instant SEQ ID NO: 4.
The U.S. patent does not claim a method of treating anal cancer in a human subject in need thereof, the method comprising administering to the human subject a therapeutically effective amount of the anti-PD-1 antibody.
	This deficiency is made up for by Ott.
	Ott teaches a method of treating patients with advanced anal carcinoma, comprising administration of an anti-PD-1 antibody, intravenously.
	It would have been obvious to one of ordinary skill in the arts to use the anti-PD-1 antibody of the U.S. patent in a method of treating anal cancer. It was already known in the arts that anal cancers could be treated with an anti-PD-1 antibody. One of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, to use the anti-human PD-1 monospecific monoclonal antibody of the U.S. patent in a method of treating anal cancer, in light of the fact that it was already known in the arts that anal cancers could be treated with an anti-PD-1 antibody, as taught by Ott.

Claims 6, 15, 17, 19, 21, 22, and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28-31, 36-50 of copending Application No. 16/752,464 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
The copending application claims an anti-PD-1 antibody comprising a VH comprising SEQ ID NO: 147, which comprises CDR sequences of instant SEQ ID NOs: 6-8. Below is an alignment of instant SEQ ID NOs:6-8, and SEQ ID NO:147 of the copending application:
 
    PNG
    media_image1.png
    143
    738
    media_image1.png
    Greyscale


The copending application claims an anti-PD-1 antibody comprising a VL comprising SEQ ID NO: 153, which comprises CDR sequences of instant SEQ ID  NOs: 9-11. Below is an alignment of instant SEQ ID NOs:9-11, and SEQ ID NO:153 of the copending application:

    PNG
    media_image2.png
    167
    745
    media_image2.png
    Greyscale

	SEQ ID NO: 290 of the copending application comprises instant SEQ ID NO: 4.
	SEQ ID NO: 291 of the copending application comprises instant SEQ ID NO: 5.
The copending application does not claim a method of treating anal cancer in a human subject in need thereof, the method comprising administering to the human subject a therapeutically effective amount of the anti-PD-1 antibody.
	This deficiency is made up for by Ott.
	Ott teaches a method of treating patients with advanced anal carcinoma, comprising administration of an anti-PD-1 antibody, intravenously.
	It would have been obvious to one of ordinary skill in the arts to use the anti-PD-1 antibody of the copending application in a method of treating anal cancer. It was already known in the arts that anal cancers could be treated with an anti-PD-1 antibody. One of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, to use the anti-human PD-1 monospecific monoclonal antibody of the copending application in a method of treating anal cancer, in light of the fact that it was already known in the arts that anal cancers could be treated with an anti-PD-1 antibody, as taught by Ott.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802.  The examiner can normally be reached on 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUNG MIN YOON/Examiner, Art Unit 1643    

/HONG SANG/Primary Examiner, Art Unit 1643